


Exhibit 10.6

 

CTC MEDIA, INC.

 

Amended And Restated Stock Option Agreement

 

THIS AMENDED AND RESTATED STOCK OPTION AGREEMENT (this “Agreement”) made as of
August 24, 2009, is entered into between CTC Media, Inc., a Delaware corporation
(the “Company”), and Anton Kudryashov (“Optionee”), and amends and restates in
its entirety the Stock Option Agreement, dated as of November 7, 2008 (the
“Prior Agreement”), between the Company and the Optionee.

 

Preliminary Statements:

 


A.                                    THE COMPANY HAS ENTERED INTO THE PRIOR
AGREEMENT AND THIS AGREEMENT BECAUSE IT DESIRES TO RETAIN THE SERVICES OF
OPTIONEE BY PROVIDING HIM WITH THIS INCENTIVE TO CONTRIBUTE TO THE FINANCIAL
SUCCESS OF THE COMPANY AND ITS SUBSIDIARIES.


 


B.                                    THE COMPANY AND THE OPTIONEE DESIRE TO
AMEND AND RESTATE IN ITS ENTIRETY THE PRIOR AGREEMENT AS SET FORTH HEREIN.


 


C.                                    THE COMPANY AND THE OPTIONEE DESIRE, AMONG
OTHER THINGS, TO AMEND (I) THE EXERCISE PRICE APPLICABLE TO ALL OPTION SHARES
THAT MAY BE ACQUIRED HEREUNDER, AS SET FORTH HEREIN (THE “EXERCISE PRICE
AMENDMENT”), AND (II) THE SCHEDULE PURSUANT TO WHICH THE A OPTION SHARES SHALL
BECOME EXERCISABLE, AS SET FORTH IN SECTION 4(A) BELOW (THE “VESTING SCHEDULE
AMENDMENT”).  THE PARTIES ACKNOWLEDGE AND AGREE THAT SUCH EXERCISE PRICE
AMENDMENT IS SUBJECT TO THE APPROVAL OF THE STOCKHOLDERS OF THE COMPANY, WHICH
APPROVAL THE COMPANY WILL SEEK AT THE COMPANY’S 2010 ANNUAL MEETING OF
STOCKHOLDERS.  IN THE EVENT THAT THE STOCKHOLDERS OF THE COMPANY DO NOT APPROVE
SUCH EXERCISE PRICE AMENDMENT, (1) THE “A EXERCISE PRICE” AND “B/C EXERCISE
PRICE” SET FORTH IN THE PRIOR AGREEMENT AND (2) THE SCHEDULE PURSUANT TO WHICH
THE A OPTION SHARES SHALL BECOME EXERCISABLE AS SET FORTH IN SECTION 4(A) OF THE
PRIOR AGREEMENT, WILL CONTINUE TO APPLY.


 


D.                                    ALL CAPITALIZED TERMS IN THIS AGREEMENT
SHALL HAVE THE MEANING ASSIGNED TO THEM IN THE ATTACHED APPENDIX.


 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.    Grant of Option.  The Company hereby confirms the grant to Optionee,
pursuant to the Prior Agreement and as of the Grant Date, an option (the
“Option”) to purchase up to 3,042,482 shares of Common Stock (the “Option
Shares”).  The first 1,521,241 Option Shares shall be hereinafter referred to as
the “A Option Shares”, the next 760,621 Option Shares shall be hereinafter
referred to as the “B Option Shares” and the remaining 760,620 Option Shares
shall be hereinafter referred to as the “C Option Shares”.

 

Of the 760,621 B Option Shares, 253,541 B Option Shares shall be referred to as
the “B-1 Option Shares”, 253,540 B Option Shares shall be referred to as the
“B-2 Option Shares” and 253,540 B Option Shares shall be referred to as the “B-3
Option Shares”.

 

1

--------------------------------------------------------------------------------


 

Of the 760,620 C Option Shares, 253,540 C Option Shares shall be referred to as
the “C-1 Option Shares”, 253,540 C Option Shares shall be referred to as the
“C-2 Option Shares” and 253,540 C Option Shares shall be referred to as the “C-3
Option Shares”.

 

Subject to the terms and conditions set out in this Agreement, the Option shall
be exercisable at the Exercise Price.

 

2.    Option Term.  The Option shall have a term of ten (10) years measured from
the Grant Date and, except as provided in Paragraph 5(e), shall accordingly
expire at the close of business on the Expiration Date, unless sooner terminated
in accordance with Paragraph 5 or 6.

 

3.    Limited Transferability.  During Optionee’s lifetime, the Option shall be
exercisable only by Optionee (or his permitted transferee, including a trustee
of a trust set forth below) and shall not be assignable or transferable other
than by will or by the laws of descent and distribution following Optionee’s
death; provided, however, that Optionee may transfer the Option to a trustee of
a trust solely for his benefit and/or the benefit of his immediate family
members so long as such transfer does not result in the Company incurring any
additional stock-based compensation expense under US generally accepted
accounting principles.  For this purpose, “immediate family members” shall
include Optionee’s spouse, children, parents and/or parents-in-law.

 

2

--------------------------------------------------------------------------------


 

4.    Conditions to, and Dates of, Exercise.

 

(a)                                 A Option Shares.  The Option shall become
exercisable for the A Option Shares in accordance with the following schedule:

 

Date:

 

Aggregate number of A Option Shares for
which the Option is then exercisable:

 

 

 

 

 

On or after August 4, 2009

 

507,081

 

On or after September 30, 2009

 

591,594

 

On or after December 31, 2009

 

676,108

 

On or after March 31, 2010

 

760,621

 

On or after June 30, 2010

 

845,134

 

On or after September 30, 2010

 

929,648

 

On or after December 31, 2010

 

1,014,161

 

On or after March 31, 2011

 

1,098,674

 

On or after June 30, 2011

 

1,183,188

 

On or after September 30, 2011

 

1,267,701

 

On or after December 31, 2011

 

1,352,214

 

On or after March 31, 2012

 

1,436,728

 

On or after June 30, 2012

 

1,521,241

 

 

(b)                                 B-1 Option Shares.  (i) Except as set forth
in Paragraphs 4(b)(ii) and 4(b)(iii) below, the Option shall only become
exercisable with respect to the B-1 Option Shares if the Revenue Objective for
2009 is achieved.  Subject to the achievement of such Revenue Objective, the
Option shall become exercisable for the B-1 Option Shares in accordance with the
following schedule:

 

3

--------------------------------------------------------------------------------


 

Date:

 

Aggregate number of B-1 Option Shares for
which the Option is then exercisable:

 

 

 

 

 

On or after the Determination Date for 2009

 

84,514

 

On or after January 1, 2011

 

169,028

 

On or after January 1, 2012

 

253,541

 

 

(ii)                                  Notwithstanding the fact that the Revenue
Objective for 2009 is not achieved, if the Cumulative Revenue Objective for 2010
is achieved, the Option shall become exercisable for the B-1 Option Shares in
accordance with the following schedule:

 

Date:

 

Aggregate number of B-1 Option Shares for
which the Option is then exercisable:

 

 

 

 

 

On or after the Determination Date for 2010

 

84,514

 

On or after January 1, 2012

 

169,028

 

On or after January 1, 2013

 

253,541

 

 

(iii)                               Notwithstanding the fact that neither the
Revenue Objective for 2009 nor the Cumulative Revenue Objective for 2010 is
achieved, if the Cumulative Revenue Objective for 2011 is achieved, the Option
shall become exercisable for the B-1 Option Shares in accordance with the
following schedule:

 

Date:

 

Aggregate number of B-1 Option Shares for
which the Option is then exercisable:

 

 

 

 

 

On or after the Determination Date for 2011

 

84,514

 

On or after January 1, 2013

 

169,028

 

On or after January 1, 2014

 

253,541

 

 

(c)                                  B-2 Option Shares. (i) Except as set forth
in Paragraphs 4(c)(ii) and 4(c)(iii) below, the Option shall only become
exercisable with respect to the B-2 Option Shares if the Revenue Objective for
2010 is achieved.  Subject to the achievement of such Revenue Objective, the
Option shall become exercisable for the B-2 Option Shares in accordance with the
following schedule:

 

Date:

 

Aggregate number of B-2 Option Shares for
which the Option is then exercisable:

 

 

 

 

 

On or after the Determination Date for 2010

 

84,514

 

On or after January 1, 2012

 

169,028

 

On or after January 1, 2013

 

253,540

 

 

4

--------------------------------------------------------------------------------


 

(ii)                                  Notwithstanding the fact that the Revenue
Objective for 2010 is not achieved, if the Cumulative Revenue Objective for 2010
is achieved, the Option shall become exercisable for the B-2 Option Shares in
accordance with the following schedule:

 

Date:

 

Aggregate number of B-2 Option Shares for
which the Option is then exercisable:

 

 

 

 

 

On or after the Determination Date for 2010

 

84,514

 

On or after January 1, 2012

 

169,028

 

On or after January 1, 2013

 

253,540

 

 

(iii)                               Notwithstanding the fact that neither the
Revenue Objective for 2010 nor the Cumulative Revenue Objective for 2010 is
achieved, if the Cumulative Revenue Objective for 2011 is achieved, the Option
shall become exercisable for the B-2 Option Shares in accordance with the
following schedule:

 

Date:

 

Aggregate number of B-2 Option Shares for
which the Option is then exercisable:

 

 

 

 

 

On or after the Determination Date for 2011

 

84,514

 

On or after January 1, 2013

 

169,028

 

On or after January 1, 2014

 

253,540

 

 

(d)                                 B-3 Option Shares. The Option shall only
become exercisable with respect to the B-3 Option Shares if the Revenue
Objective for 2011 is achieved and/or the Cumulative Revenue Objective for 2011
is achieved.  Subject to the achievement of such Objective(s), the Option shall
become exercisable for the B-3 Option Shares in accordance with the following
schedule:

 

Date:

 

Aggregate number of B-3 Option Shares for
which the Option is then exercisable:

 

 

 

 

 

On or after the Determination Date for 2011

 

84,514

 

On or after January 1, 2013

 

169,028

 

On or after January 1, 2014

 

253,540

 

 

(e)                                  C-1 Option Shares.  (i) Except as set forth
in Paragraphs 4(e)(ii) and 4(e)(iii) below, the Option shall only become
exercisable with respect to the C-1 Option Shares if both the Cost Objective for
2009 and the Reorganization Objective for 2009 are achieved.  Subject to the
achievement of such Objectives, the Option shall become exercisable for the C-1
Option Shares in accordance with the following schedule:

 

5

--------------------------------------------------------------------------------


 

Date:

 

Aggregate number of C-1 Option Shares for
which the Option is then exercisable:

 

 

 

 

 

On or after the Determination Date for 2009

 

105,642

 

On of after June 30, 2010

 

126,770

 

On or after September 30, 2010

 

147,898

 

On or after December 31, 2010

 

169,026

 

On or after March 31, 2011

 

190,155

 

On of after June 30, 2011

 

211,283

 

On or after September 30, 2011

 

232,412

 

On or after December 31, 2011

 

253,540

 

 

(ii)                                  Notwithstanding the fact that the Cost
Objective for 2009 is not achieved, if each of the Reorganization Objectives for
2009 and 2010 and the Cost Objective for 2010 is achieved, the Option shall
become exercisable for the C-1 Option Shares in accordance with the following
schedule:

 

Date:

 

Aggregate number of C-1 Option Shares for
which the Option is then exercisable:

 

 

 

 

 

On or after the Determination Date for 2010

 

190,155

 

On of after June 30, 2011

 

211,283

 

On or after September 30, 2011

 

232,412

 

On or after December 31, 2011

 

253,540

 

 

(iii)                               Notwithstanding the fact that neither the
Cost Objective for 2009 nor the Cost Objective for 2010 is achieved, if each of
the Reorganization Objectives for 2009, 2010 and 2011 and the Cost Objective for
2011 is achieved, the Option shall become exercisable for all of the C-1 Option
Shares on the Determination Date for 2011.

 

(f)                                   C-2 Option Shares. (i) Except as set forth
in Paragraph 4(f)(ii) below, the Option shall only become exercisable with
respect to the C-2 Option Shares if both the Cost Objective for 2010 and the
Reorganization Objective for 2010 are achieved.  Subject to the achievement of
such Objectives, the Option shall become exercisable for the C-2 Option Shares
in accordance with the following schedule:

 

Date:

 

Aggregate number of C-2 Option Shares for
which the Option is then exercisable:

 

 

 

 

 

On or after the Determination Date for 2010

 

190,155

 

On of after June 30, 2011

 

211,283

 

On or after September 30, 2011

 

232,412

 

On or after December 31, 2011

 

253,540

 

 

6

--------------------------------------------------------------------------------

 

(ii)                                  Notwithstanding the fact that the Cost
Objective for 2010 is not achieved, if each of the Reorganization Objectives for
2009 and 2010 and the Cost Objective for 2011 is achieved, the Option shall
become exercisable for all of the C-2 Option Shares on the Determination Date
for 2011.

 

(g)                                  C-3 Option Shares. The Option shall only
become exercisable with respect to the C-3 Option Shares if both the Cost
Objective for 2011 and the Reorganization Objective for 2011 are achieved. 
Subject to the achievement of such Objectives, the Option shall become
exercisable for all of the C-3 Option Shares on the Determination Date for 2011.

 

Whether or not any Objective is achieved shall be determined in good faith by
the Board or a committee thereof in its sole discretion.

 

5.    Cessation of Service.  The option term specified in Paragraph 2 shall
terminate (and the Option shall cease to be outstanding) prior to the Expiration
Date should any of the following provisions become applicable:

 


(A)                                 SHOULD OPTIONEE CEASE TO REMAIN IN SERVICE
FOR ANY REASON (OTHER THAN DEATH OR DISABILITY) WHILE THE OPTION IS OUTSTANDING,
THEN OPTIONEE SHALL HAVE A PERIOD OF NINETY (90) DAYS (COMMENCING WITH THE DATE
OF SUCH CESSATION OF SERVICE) DURING WHICH TO EXERCISE THE OPTION, BUT IN NO
EVENT SHALL THE OPTION BE EXERCISABLE AT ANY TIME AFTER THE EXPIRATION DATE.


 


(B)                                 SHOULD OPTIONEE DIE WHILE THE OPTION IS
OUTSTANDING, THEN THE PERSONAL REPRESENTATIVE OF OPTIONEE’S ESTATE OR THE PERSON
OR PERSONS TO WHOM THE OPTION IS TRANSFERRED PURSUANT TO OPTIONEE’S WILL OR IN
ACCORDANCE WITH THE LAWS OF INHERITANCE SHALL HAVE THE RIGHT TO EXERCISE THE
OPTION.  SUCH RIGHT SHALL LAPSE, AND THE OPTION SHALL CEASE TO BE OUTSTANDING,
UPON THE EARLIER OF (I) THE EXPIRATION OF THE TWELVE (12) MONTH PERIOD MEASURED
FROM THE DATE OF OPTIONEE’S DEATH OR (II) THE EXPIRATION DATE.


 


(C)                                  SHOULD OPTIONEE CEASE SERVICE BY REASON OF
DISABILITY WHILE THE OPTION IS OUTSTANDING, THEN OPTIONEE SHALL HAVE A PERIOD OF
TWELVE (12) MONTHS (COMMENCING WITH THE DATE OF SUCH CESSATION OF SERVICE)
DURING WHICH TO EXERCISE THE OPTION.  IN NO EVENT SHALL THE OPTION BE
EXERCISABLE AT ANY TIME AFTER THE EXPIRATION DATE.


 


(D)                                 DURING THE LIMITED PERIOD OF POST-SERVICE
EXERCISABILITY, THE OPTION MAY NOT BE EXERCISED IN THE AGGREGATE FOR MORE THAN
THE NUMBER OF OPTION SHARES FOR WHICH THE OPTION IS, AT THE TIME OF OPTIONEE’S
CESSATION OF SERVICE, EXERCISABLE PURSUANT TO THE EXERCISE SCHEDULE SPECIFIED IN
PARAGRAPH 4 OR THE SPECIAL ACCELERATION PROVISIONS OF PARAGRAPH 6.  UPON THE
EXPIRATION OF SUCH LIMITED EXERCISE PERIOD OR (IF EARLIER) UPON THE EXPIRATION
DATE, THE OPTION SHALL TERMINATE AND CEASE TO BE OUTSTANDING FOR ANY VESTED
OPTION SHARES FOR WHICH THE OPTION HAS NOT BEEN EXERCISED.  TO THE EXTENT
OPTIONEE IS NOT VESTED IN THE OPTION SHARES AT THE TIME OF OPTIONEE’S CESSATION
OF SERVICE, THE OPTION SHALL IMMEDIATELY TERMINATE AND CEASE TO BE OUTSTANDING
WITH RESPECT TO THOSE SHARES.


 


(E)                                  IF THE OPTIONEE IS PRECLUDED FROM
EXERCISING THE OPTION SOLELY BY VIRTUE OF ANY LAW (INCLUDING APPLICABLE
SECURITIES LAW) OR PURSUANT TO ANY BLACKOUT OR INSIDER

 

7

--------------------------------------------------------------------------------


 


TRADING POLICY, THEN NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY,
THE OPTION SHALL REMAIN EXERCISABLE FOR THIRTY (30) DAYS FOLLOWING THE DATE THE
OPTION FIRST BECOMES EXERCISABLE AFTER SUCH PRECLUSION LAPSES.  DURING THE
LIMITED PERIOD OF POST-SERVICE EXERCISABILITY PROVIDED FOR IN THE IMMEDIATELY
PRECEDING SENTENCE, THE OPTION MAY NOT BE EXERCISED IN THE AGGREGATE FOR MORE
THAN THE NUMBER OF OPTION SHARES FOR WHICH THE OPTION IS, AT THE TIME OF
OPTIONEE’S CESSATION OF SERVICE, EXERCISABLE PURSUANT TO THE EXERCISE SCHEDULE
SPECIFIED IN PARAGRAPH 4 OR THE SPECIAL ACCELERATION PROVISIONS OF PARAGRAPH 6.


 

6.    Acceleration of Option.

 


(A)                                 IN THE EVENT OF ANY CORPORATE TRANSACTION
WHERE THE SUCCESSOR CORPORATION IN SUCH TRANSACTION (OR THE PARENT THEREOF) DOES
NOT ASSUME THE OPTION OR REPLACE THE OPTION WITH A CASH INCENTIVE PROGRAM WHICH
PROVIDES OPTIONEE WITH AN ECONOMIC BENEFIT SUBSTANTIALLY SIMILAR TO THE OPTION,
THE EXERCISABILITY OF THE OPTION SHALL, TO THE EXTENT THE OPTION IS NOT
OTHERWISE FULLY EXERCISABLE, AUTOMATICALLY ACCELERATE IN FULL SO THAT THE OPTION
SHALL, IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF SUCH CORPORATE TRANSACTION,
BECOME FULLY EXERCISABLE FOR ALL THE OPTION SHARES AND MAY BE EXERCISED FOR ANY
OR ALL OF THOSE OPTION SHARES AS FULLY-VESTED SHARES OF COMMON STOCK.


 


(B)                                 WITHOUT LIMITING THE GENERALITY OF
SECTION 6(A) ABOVE, IN THE EVENT OF (I) ANY CORPORATE TRANSACTION WHERE NEITHER
MTG OR ALFA IS PARTY TO THE MERGER OR THE ASSET SALE OR (II) A CHANGE IN CONTROL
WHERE A PARTY OTHER THAN MTG OR ALFA ACHIEVES CONTROL OF A MAJORITY OF THE
VOTING POWER OF THE COMPANY’S THEN OUTSTANDING CAPITAL STOCK THROUGH DIRECT
AND/OR INDIRECT BENEFICIAL OWNERSHIP, THE EXERCISABILITY OF THE OPTION SHALL, TO
THE EXTENT THE OPTION IS NOT OTHERWISE FULLY EXERCISABLE, AUTOMATICALLY
ACCELERATE SO THAT THE OPTION SHALL, IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF
SUCH CORPORATE TRANSACTION OR UPON THE CHANGE IN CONTROL, BECOME EXERCISABLE FOR
(I) ALL THE A OPTION SHARES AND (II) THOSE OF THE B AND/OR C OPTION SHARES FOR
WHICH THE APPLICABLE OBJECTIVES HAVE BEEN ACHIEVED AS OF THE EFFECTIVE DATE OF
SUCH CORPORATE TRANSACTION OR CHANGE IN CONTROL BUT WHICH HAVE NOT YET BECOME
EXERCISABLE BECAUSE OF THE VESTING SCHEDULES APPLICABLE TO SUCH B AND/OR C
OPTION SHARES, AND, IN EACH CASE, MAY BE EXERCISED FOR ANY OR ALL OF SUCH OPTION
SHARES AS FULLY-VESTED SHARES OF COMMON STOCK.


 


(C)                                  IN CONNECTION WITH ANY CORPORATE
TRANSACTION WHERE THE EXERCISABILITY OF THE OPTION AUTOMATICALLY ACCELERATES,
THE OPTION SHALL BE EXERCISED TO THE EXTENT THEN EXERCISABLE PRIOR TO OR IN
CONNECTION WITH THE CLOSING OF SUCH CORPORATE TRANSACTION AND, TO THE EXTENT
THAT THE OPTION IS NOT SO EXERCISED, IT SHALL TERMINATE AND CEASE TO BE
OUTSTANDING IMMEDIATELY FOLLOWING THE CLOSING OF SUCH CORPORATE TRANSACTION. 
WITHOUT LIMITING THE GENERALITY OF SECTION 5, A CHANGE IN CONTROL THAT IS NOT
ALSO A CORPORATE TRANSACTION SHALL NOT EFFECT THE TERM OF THE OPTION.


 


(D)                                 THIS AGREEMENT SHALL NOT IN ANY WAY AFFECT
THE RIGHT OF THE COMPANY TO ADJUST, RECLASSIFY, REORGANIZE OR OTHERWISE CHANGE
ITS CAPITAL OR BUSINESS STRUCTURE OR TO MERGE, CONSOLIDATE, DISSOLVE, LIQUIDATE
OR SELL OR TRANSFER ALL OR ANY PART OF ITS BUSINESS OR ASSETS.


 

7.    Adjustment in Option Shares.  In the event of (i) an extraordinary
dividend, other distribution, stock split, stock dividend, recapitalization,
reverse stock split, reorganization,

 

8

--------------------------------------------------------------------------------


 

merger, split-up, split-off, combination of shares, exchange of shares or
similar corporate transaction or event whereby the Common Stock is affected, or
(ii) any unusual or nonrecurring events affecting the Company, its affiliates or
the financial statements of such entities, or changes in applicable rules,
rulings, regulations or other requirements of any governmental body or
securities exchange or quotation system, such that in either case an adjustment
is necessary or appropriate in order to prevent dilution or enlargement of the
benefits hereunder, the Board shall make such appropriate adjustments to (i) the
total number and/or class of securities subject to the Option and (ii) the
Exercise Price.

 

8.    Shareholder Rights.  The holder of the Option shall not have any
shareholder rights with respect to the Option Shares until such person shall
have exercised the Option, paid the Exercise Price, and become a holder of
record of the purchased shares.

 

9.    Manner of Exercising Option.

 


(A)                                 IN ORDER TO EXERCISE THE OPTION WITH RESPECT
TO ALL OR ANY PART OF THE OPTION SHARES FOR WHICH THE OPTION IS AT THE TIME
EXERCISABLE, OPTIONEE (OR ANY OTHER PERSON OR PERSONS EXERCISING THE OPTION)
SHALL PROVIDE WRITTEN NOTICE OF OPTIONEE’S ELECTION TO EXERCISE ALL OR A PORTION
OF THE OPTION AND SHALL TAKE THE FOLLOWING ADDITIONAL ACTIONS:


 

(I)                                     PAY THE AGGREGATE EXERCISE PRICE FOR THE
PURCHASED SHARES IN ONE OR MORE OF THE FOLLOWING FORMS:

 

(A)                               CASH OR CHECK MADE PAYABLE TO THE COMPANY; OR

 

(B)                               BY A “NET EXERCISE” METHOD WHEREBY THE COMPANY
WITHHOLDS FROM THE DELIVERY OF THE SHARES OF COMMON STOCK FOR WHICH THE OPTION
IS EXERCISED THAT NUMBER OF SHARES OF COMMON STOCK HAVING A FAIR MARKET VALUE
EQUAL TO THE AGGREGATE EXERCISE PRICE FOR THE SHARES OF COMMON STOCK FOR WHICH
THE OPTION IS EXERCISED; OR

 

(C)                               IN SHARES OF COMMON STOCK HELD BY OPTIONEE (OR
ANY OTHER PERSON OR PERSONS EXERCISING THE OPTION) FOR THE REQUISITE PERIOD
NECESSARY TO AVOID A CHARGE TO THE COMPANY’S EARNINGS FOR FINANCIAL REPORTING
PURPOSES AND VALUED AT FAIR MARKET VALUE ON THE EXERCISE DATE; OR

 

(D)                               IF THE COMMON STOCK IS AT THE TIME TRADED ON
NASDAQ OR ANY STOCK EXCHANGE AT THE TIME THE OPTION IS EXERCISED, THEN THE
EXERCISE PRICE MAY ALSO BE PAID THROUGH A SPECIAL SALE AND REMITTANCE PROCEDURE
PURSUANT TO WHICH OPTIONEE (OR ANY OTHER PERSON OR PERSONS EXERCISING THE
OPTION) SHALL CONCURRENTLY PROVIDE IRREVOCABLE WRITTEN INSTRUCTIONS (A) TO A
COMPANY-DESIGNATED BROKERAGE FIRM TO EFFECT THE IMMEDIATE SALE OF THE PURCHASED
SHARES AND REMIT TO THE COMPANY, OUT OF THE SALE PROCEEDS AVAILABLE ON THE
SETTLEMENT DATE, SUFFICIENT FUNDS TO COVER THE AGGREGATE EXERCISE PRICE FOR THE
PURCHASED SHARES PLUS ALL APPLICABLE NATIONAL AND LOCAL INCOME AND EMPLOYMENT
TAXES REQUIRED TO BE WITHHELD BY THE COMPANY BY REASON OF SUCH EXERCISE AND
(B) TO THE COMPANY TO DELIVER THE CERTIFICATES FOR THE PURCHASED SHARES DIRECTLY
TO SUCH

 

9

--------------------------------------------------------------------------------


 

BROKERAGE FIRM IN ORDER TO COMPLETE THE SALE.

 

Except to the extent the sale and remittance procedure is utilized in connection
with the Option exercise, payment of the Exercise Price must accompany the
notice delivered to the Company in connection with the option exercise.

 

(II)                                  FURNISH TO THE COMPANY APPROPRIATE
DOCUMENTATION THAT THE PERSON OR PERSONS EXERCISING THE OPTION (IF OTHER THAN
OPTIONEE) HAVE THE RIGHT TO EXERCISE THE OPTION.

 

(III)                               MAKE APPROPRIATE ARRANGEMENTS WITH THE
COMPANY FOR THE SATISFACTION OF ALL APPLICABLE NATIONAL AND LOCAL INCOME AND
EMPLOYMENT TAX WITHHOLDING REQUIREMENTS APPLICABLE TO THE OPTION EXERCISE.

 


(B)                                 AS SOON AS PRACTICAL AFTER THE EXERCISE
DATE, THE COMPANY SHALL ISSUE TO OR ON BEHALF OF OPTIONEE (OR ANY OTHER PERSON
OR PERSONS EXERCISING THE OPTION) A CERTIFICATE FOR THE PURCHASED OPTION SHARES,
WITH THE APPROPRIATE LEGENDS (IF ANY) AFFIXED THERETO.


 


(C)                                  IN NO EVENT MAY THE OPTION BE EXERCISED FOR
ANY FRACTIONAL SHARES.


 

10.    Non-Competition and Non-Solicitation; Proprietary Information. 
Notwithstanding any provision of this Agreement to the contrary, Optionee shall
not be permitted to exercise the Option if he is in breach of Section 7
(Non-Competition and Non-Solicitation) or Section 8 (Proprietary Information) of
his employment agreement with the Company dated as of November 7, 2008 (as such
agreement may be amended from time to time).

 

11.    Representation. The Company represents that it has properly reserved the
number of shares subject to the grant hereunder and has all corporate authority
to make the grant. The shares subject to the awards described herein shall be
registered on a Form S-8 or other appropriate registration statement under the
Securities Act of 1933, as amended.

 

12.    Changes in Accounting Policies; Reporting Methodologies.   In the event
that the Company changes its accounting policies and/or there is a change in the
method in which the size of the Russian television advertising market is
calculated and/or reported, in each case, so as to impact the manner in which
any of the Objectives are determined, Optionee and the Board or a committee
thereof shall in good faith negotiate appropriate amendments to the manner in
which the Objectives are determined to take into account such changes so that
there is no dilution or enlargement to Optionee of the benefits of the Option.

 

13.    Successors and Assigns.   Except to the extent otherwise provided in
Paragraphs 3 and 6, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Company and its successors and assigns and
Optionee, Optionee’s assigns and the legal representatives, heirs and legatees
of Optionee’s estate.

 

14.    Notices.  Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be in writing and addressed to the
Company at its principal

 

10

--------------------------------------------------------------------------------


 

corporate offices.  Any notice required to be given or delivered to Optionee
shall be in writing and addressed to Optionee at the address indicated below
Optionee’s signature line.  All notices shall be deemed effective (i) upon
personal delivery, (ii) five business days after being sent by registered or
certified mail, return receipt requested, postage prepaid or (iii) two business
days after being sent via reputable international overnight courier.

 

15.    Non-Statutory Option.  Optionee acknowledges that the Option is not
intended to satisfy the requirements of Section 422 of the US Internal Revenue
Code of 1986, as amended.

 

16.    Governing Law.  The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without resort
to that State’s conflict-of-laws rules.

 

17.    Arbitration.  Any dispute concerning, arising out of or relating to this
Agreement shall be submitted to binding arbitration before the London Court of
International Arbitration (the “LCIA”) and the arbitration shall be conducted
pursuant to the LCIA Rules.  The number of arbitrators shall be three (the
“Arbitrators”).  One Arbitrator shall be selected by the Company, one shall be
selected by Optionee and the third (who shall serve as Chair of the arbitral
tribunal) shall be selected by the other two Arbitrators.  In the event that
either the Company or Optionee shall fail to select its or his Arbitrator within
thirty days after the matter is submitted for arbitration, then, upon request of
the other, such Arbitrator shall be appointed by the LCIA.  In the event the two
Arbitrators selected by the Company and Optionee fail to select the third
Arbitrator within 15 calendar days of the appointment of the second Arbitrator,
then, upon request of either of them, such third Arbitrator shall be appointed
by the LCIA.  The arbitration shall be conducted in accordance with the
following additional provisions:

 

(I)                                     THE PARTIES SHALL COMMENCE THE
ARBITRATION BY JOINTLY FILING A WRITTEN SUBMISSION WITH THE LCIA.

 

(II)                                  THE SEAT OF ARBITRATION SHALL BE LONDON,
ENGLAND; THE LANGUAGE TO BE USED IN THE ARBITRAL PROCEEDINGS SHALL BE ENGLISH;
AND THE GOVERNING LAW SHALL BE THE SUBSTANTIVE INTERNAL LAWS OF THE STATE OF
DELAWARE.

 

(III)                               NOT LATER THAN 30 CALENDAR DAYS AFTER THE
CONCLUSION OF THE ARBITRATION HEARING, THE ARBITRATORS SHALL PREPARE AND
DISTRIBUTE TO THE PARTIES A WRITING SETTING FORTH THE ARBITRAL DECISION (WHICH
SHALL BE BY MAJORITY VOTE) AND THE ARBITRATORS’ REASONS THEREFOR.  ANY AWARD
RENDERED BY THE ARBITRATORS SHALL BE FINAL, CONCLUSIVE AND BINDING UPON THE
PARTIES, NOT SUBJECT TO APPEAL, AND JUDGMENT THEREON MAY BE ENTERED AND ENFORCED
IN ANY COURT OF COMPETENT JURISDICTION, PROVIDED THAT THE ARBITRATORS SHALL HAVE
NO POWER OR AUTHORITY TO GRANT INJUNCTIVE RELIEF, SPECIFIC PERFORMANCE OR OTHER
EQUITABLE RELIEF.

 

(IV)                              THE ARBITRATORS SHALL HAVE NO POWER OR
AUTHORITY, TO (X) MODIFY OR DISREGARD ANY PROVISION OF THIS AGREEMENT, INCLUDING
THE PROVISIONS OF THIS

 

11

--------------------------------------------------------------------------------


 

SECTION 17, OR (Y) ADDRESS OR RESOLVE ANY ISSUE OUTSIDE THE SCOPE OF THIS
ARBITRATION PROVISION THAT IS NOT SUBMITTED BY THE PARTIES.

 

(V)                                 THE PARTIES SHALL NOT BE ENTITLED TO
DISCOVERY, AND THE ARBITRATORS SHALL HAVE NO POWER TO ORDER DISCOVERY OF
DOCUMENTS, ORAL TESTIMONY OR OTHER MATERIALS.

 

(VI)                              IN CONNECTION WITH ANY ARBITRATION PROCEEDING
PURSUANT TO THIS AGREEMENT, EACH PARTY SHALL BEAR ITS OR HIS OWN COSTS AND
EXPENSES.

 

18.                               Entire Agreement; Amendment.  This Agreement
is intended to be the sole agreement of the parties hereto as it relates to this
subject matter and does hereby supersede all other agreements of the parties
relating to the subject matter hereof, including, without limitation, the Prior
Agreement.  Notwithstanding the foregoing, the parties acknowledge and agree
that the Exercise Price Amendment is subject to the approval of the stockholders
of the Company, as described in the Preliminary Statements, and that the Vesting
Schedule Amendment is subject to the approval of the Exercise Price Amendment by
the stockholders of the Company.  In the event that the stockholders of the
Company do not approve the Exercise Price Amendment at the Company’s 2010 annual
meeting of stockholders, (a) the “A Exercise Price” and “B/C Exercise Price” set
forth in the Prior Agreement and (b) the schedule pursuant to which the A Option
Shares shall become exercisable as set forth in Section 4(a) of the Prior
Agreement, will continue to apply.

 

19.                               Captions.  The captions of the sections of
this Agreement are for convenience of reference only and in no way define, limit
or affect the scope or substance of any section of this Agreement.

 

20.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused the Option to be executed as
of the date set forth in the preamble.

 

 

 

CTC MEDIA, INC.

 

 

 

 

 

By:

/s/ Boris Podolsky

 

 

Boris Podolsky

 

 

Chief Financial Officer

 

 

 

 

 

Optionee:

 

 

 

 

 

/s/ Anton Kudryashov

 

Anton Kudryashov

 

 

 

Address:

 

13

--------------------------------------------------------------------------------

 

APPENDIX

 

The following definitions shall be in effect under the Agreement:

 

A.                                    Adjusted Revenues shall mean, with respect
to any fiscal year of the Company, Revenues for such fiscal year as adjusted to
include the total operating revenues for any acquisition for which the Company
began consolidating the results of operations of the acquired business with the
Company’s results of operations during such fiscal year on a pro forma
annualized basis as if the acquired business had been owned by the Company for
the entirety of such fiscal year.

 

B.                                    Agreement shall mean this Stock Option
Agreement.

 

C.                                    AKAR shall mean the Association of
Communication Agencies of Russia or its any successor organization thereto.

 

D.                                    Alfa shall mean ABH Holdings Corporation
together with its affiliates (as such term is defined in the Exchange Act).

 

E.                                     A Option Share shall have the meaning set
forth in Section 1.

 

F.                                      Baseline Operating Expenses shall mean:

 

(a)                                 in the case of 2009, the Operating Expenses
for 2008 (as adjusted to include Operating Expenses for any acquisition for
which the Company began consolidating the results of operations of the acquired
business with the Company’s results of operations during 2008 on a pro forma
annualized basis as if the acquired business had been owned by the Company for
all of 2008) multiplied by 1.135 (or, in the event that the Consumer Price
Inflation Index as published by the Ministry of Statistics for the Russian
Federation (the “official annual inflation rate”) for 2009 is less than 12% or
greater than 15%, multiplied by a number equal to 1.0 plus such actual annual
inflation rate) (the “2009 Baseline Operating Expenses”);

 

(b)                                 in the case of 2010, the 2009 Baseline
Operating Expenses multiplied by 1.135 (or, in the event that that the official
annual inflation rate for the Russian Federation for 2010 is less than 12% or
greater than 15%, multiplied by a number equal to 1.0 plus such actual annual
inflation rate) (the “2010 Baseline Operating Expenses”)

 

(c)                                  in the case of 2011, the 2010 Baseline
Operating Expenses, multiplied by 1.135 (or, in the event that that the official
annual inflation rate for the Russian Federation for 2011 is less than 12% or
greater than 15%, multiplied by a number equal to 1.0 plus such actual annual
inflation rate).”

 

G.                                    B Option Share shall have the meaning set
forth in Section 1.

 

H.                                   B-1 Option Share shall have the meaning set
forth in Section 1.

 

A-1

--------------------------------------------------------------------------------


 

I.                                        B-2 Option Share shall have the
meaning set forth in Section 1.

 

J.                                        B-3 Option Share shall have the
meaning set forth in Section 1.

 

K.                                   Board shall mean the Company’s Board of
Directors.

 

L.                                     Change in Control shall mean any party
either alone or with its affiliates (as such term is defined in the Exchange
Act) achieving control of a majority of the voting power of the Company’s then
outstanding capital stock through direct and/or indirect beneficial ownership.

 

M.                                 Common Stock shall mean the Company’s common
stock.

 

N.                                    C Option Share shall have the meaning set
forth in Section 1.

 

O.                                    C-1 Option Share shall have the meaning
set forth in Section 1.

 

P.                                      C-2 Option Share shall have the meaning
set forth in Section 1.

 

Q.                                    C-3 Option Share shall have the meaning
set forth in Section 1.

 

R.                                    Corporate Transaction shall mean either of
the following shareholder-approved transactions to which the Company is a party:

 

(i)                                     a merger or consolidation in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from the persons holding those securities immediately prior to
such transaction, or

 

(ii)                                  the sale, transfer or other disposition of
all or substantially all of the Company’s assets in complete liquidation or
dissolution of the Company.

 

S.                                      Company shall mean CTC Media, Inc., a
Delaware corporation.

 

T.                                     Cost Objective shall mean, with respect
to any of 2009, 2010 and 2011, that Operating Expenses were lower than the
applicable Baseline Operating Expenses by 2.5%, 4.5% and 6.0%, respectively, for
2009, 2010 and 2011.

 

A-2

--------------------------------------------------------------------------------


 

U.                                    Cumulative Revenue Objective shall mean,
with respect to 2010, that the percentage compounded annual growth rate by which
2010 Revenues exceeded 2008 Adjusted Revenues is at least five percentage points
greater than the percentage compounded annual growth rate by which the Russian
Television Advertising Market Size increased from 2008 to 2010, and, with
respect to 2011, that the percentage compounded annual growth rate by which 2011
Revenues exceeded 2008 Adjusted Revenues is at least five percentage points
greater than the percentage compounded annual growth rate by which the Russian
Television Advertising Market Size increased from 2008 to 2011; by way of
example if the Russian Television Advertising Market Size grew by 10% from 2008
to 2009 and by a further 10% from 2009 to 2010, Revenues for 2010 would need to
be at least 32.25% more than Adjusted Revenues for 2008 for the Cumulative
Revenue Objective for 2010 to be met (or, on average, 15% growth year-on-year).

 

V.                                    Determination Date shall mean the date on
which the Board or a committee thereof determines in good faith whether any
Objective for the immediately preceding fiscal year has been achieved, which
date shall be no later than 30 calendar days following the date on which the
Company files its annual report on Form 10-K with the US Securities and Exchange
Commission for such year but in no event later than 100 calendar days after the
end of such fiscal year; provided, that with respect to any Revenue Objective or
Cumulative Revenue Objective, such date shall be no later than the later of
(x) such date and (x) 30 calendar days following the date on which AKAR publicly
announces the Russian Television Advertising Market Size for such year.

 

W.                                 Disability shall mean the inability of
Optionee to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment and shall be determined by
the Board or a committee thereof on the basis of such medical evidence as the
Board or such committee deems warranted under the circumstances.

 

X.                                    Employee shall mean an individual who is
in the employ of the Company (or any Parent or Subsidiary), subject to the
control and direction of the employer entity as to both the work to be performed
and the manner and method of performance.

 

Y.                                    Exchange Act shall mean the US Securities
Exchange Act of 1934, as amended.

 

Z.                                     Exercise Date shall mean the date on
which the Option shall have been exercised in accordance with Paragraph 9 of the
Agreement.

 

AA.                           Exercise Price shall mean US$13.60 per Option
Share, which was the official Nasdaq closing price per share of Common Stock on
August 11, 2009, as reported by Nasdaq.  Notwithstanding the foregoing,
“Exercise Price” shall mean the A Exercise Price or the B/C Exercise Price (as
set forth in the Prior Agreement), as the case may be, in the event that the
Exercise Price Amendment is not approved by the Company’s stockholders as set
forth in Section 18 above.

 

BB.                           Exercise Price Amendment shall have the meaning
set forth in paragraph C of the Preliminary Statements.

 

CC.                           Expiration Date shall mean August 4, 2018.

 

A-3

--------------------------------------------------------------------------------


 

DD.                           Fair Market Value per share of Common Stock on any
relevant date shall be determined in accordance with the following provisions:

 

(i)                                     If the Common Stock is at the time
traded on Nasdaq, then the Fair Market Value shall be the official close price
per share of Common Stock on the date in question, as the price is reported by
Nasdaq.  If there is no close price for the Common Stock on the date in
question, then the Fair Market Value shall be the close price on the last
preceding date for which such quotation exists.

 

(ii)                                  If the Common Stock is at the time listed
on any Stock Exchange, then the Fair Market Value shall be the closing price per
share of Common Stock on the date in question on the Stock Exchange determined
by the Board to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange.  If
there is no closing price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing price on the last preceding date for
which such quotation exists.

 

(iii)                               If the Common Stock is at the time neither
listed on any Stock Exchange nor traded on Nasdaq, then the Fair Market Value
shall be determined in good faith by the Board.

 

EE.                             Grant Date shall mean November 7, 2008.

 

FF.                               MTG shall mean Modern Times Group MTG AB
together with its affiliates (as such term is defined in the Exchange Act).

 

GG.                           Nasdaq shall mean the Nasdaq Stock Market, any
market thereof or any successor system, as applicable.

 

HH.                         Objective shall mean any or all of the Revenue
Objective, the Cumulative Revenue Objective, the Cost Objective and/or the
Reorganization Objective.

 

II.                                   Operating Expenses shall mean the
Company’s total consolidated operating expenses other than:

 

(i)                                     (a)  depreciation and amortization,
(b)  amortization of programming rights, and (c)  amortization of sublicensing
rights (currently categorized as direct operating expenses and selling, general
and administrative expenses, as adjusted for acquisitions that are consolidated
for only a portion of any year), each denominated in Russian rubles;

 

(ii)                                  stock-based compensation expense; and

 

(iii)                               any expense exempted from this definition of
“Operating Expenses” by the Board’s compensation committee.

 

Operating expenses that are generated in a currency other than Russian rubles
shall be translated into Russian rubles using the same weighted average exchange
rate methodology used by the Company to translate its financial statements into
US dollars.  In the event of any changes in accounting

 

A-4

--------------------------------------------------------------------------------


 

principles or the classification of expenses, the results for a fiscal year
shall be adjusted so that such results will be comparable with the results for
the prior fiscal year.

 

JJ.                                   Option Shares shall mean, collectively,
the A Option Shares, B Option Shares and C Option Shares and individually, any
of them.

 

KK.                         Optionee shall mean Anton Kudryashov.

 

LL.                             Parent shall mean any corporation (other than
the Company) in an unbroken chain of corporations ending with the Company,
provided each corporation in the unbroken chain (other than the Company) owns,
at the time of the determination, stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

MM.                     Prior Agreement shall mean the Stock Option Agreement,
dated as of November 7, 2009, between the Company and the Optionee.

 

NN.                           Reorganization Objective shall mean, with respect
to 2009, 2010 and 2011, achieving in such year those organizational objectives
that the Board establishes for such year based upon its review and consideration
of the recommendations set out in the study by Booz Allen Hamilton commissioned
by the Company in 2008; which organizational objectives for any year shall be
provided to Optionee no later than December 20th of the immediately preceding
year.

 

OO.                           Revenue Objective shall mean, with respect to any
of 2009, 2010 and 2011, that Revenues for such year exceeded Adjusted Revenues
for the immediately preceding year by at least five percentage points more than
the Russian Television Advertising Market Size for such year exceeded the
Russian Television Advertising Market Size for the immediately preceding year;
by way of example if the Russian Television Advertising Market Size for 2009 was
15% more than the Russian Television Advertising Market Size for 2008, Revenues
for 2009 would need to be at least 20% more than Adjusted Revenues for 2008 for
the Revenue Objective to be met.

 

PP.                               Revenues shall mean, with respect to any
fiscal year of the Company, the consolidated total operating revenues of the
Company for such year expressed in Russian rubles less total operating revenues
attributable to any acquisition by the Company for which the Company began
consolidating the results of operations of the acquired business with the
Company’s results of operations during such fiscal year, each denominated in
Russian rubles; provided that revenues that are generated in a currency other
than Russian rubles shall be translated into Russian rubles using the same
weighted average exchange rate methodology used by the Company to translate its
financial statements into US dollars.

 

QQ.                           Russian Television Advertising Market Size shall
mean, with respect to any year, the monetary size of the Russian television
advertising market for such year as reported by AKAR.

 

A-5

--------------------------------------------------------------------------------


 

RR.                           Service shall mean the Optionee’s performance of
services for the Company (or any Parent or Subsidiary) in the capacity of an
Employee, a non-employee member of the board of directors or an independent
consultant.

 

SS.                               Stock Exchange shall mean the American Stock
Exchange, the New York Stock Exchange or the London Stock Exchange.

 

TT.                             Subsidiary shall mean any corporation (other
than the Company) in an unbroken chain of corporations beginning with the
Company, provided each corporation (other than the last corporation) in the
unbroken chain owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

 

UU.                           Vesting Schedule Amendment shall have the meaning
set forth in paragraph C of the Preliminary Statements.

 

A-6

--------------------------------------------------------------------------------
